Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT  March 22, 2010 (Date of earliest event reported) HONEYWELL INTERNATIONAL INC . (Exact name of Registrant as specified in its Charter) DELAWARE 1-8974 22-2640650 (State or other jurisdiction of (Commission File (I.R.S. Employer Identification incorporation) Number) Number) , P.O. BOX 4000, MORRISTOWN, NEW JERSEY 07962-2497 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (973) 455-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On March 22, 2010, Honeywell International Inc. (the Company) announced that Larry Kittelberger, Senior Vice President - Technology & Operations, will retire from the Company effective April 12, 2010. Stock options previously granted to Mr. Kittelberger will vest on the effective date of his retirement and all vested options will be exercisable over their remaining terms. Mr. Kittelberger will be subject to non-competition and non-solicitation covenants. Mr. Kittelberger will forfeit any outstanding options and be obligated to repay compensatory gains from option exercises after April 12, 2010 in the event of a breach of his non-competition and non-solicitation covenants. The Company issued a press release announcing Mr. Kittelbergers retirement on March 22, 2010, which is attached as an exhibit to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 Press Release of Honeywell International Inc. dated March 22, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 26, 2010 Honeywell International Inc. By: /s/ Thomas F. Larkins Thomas F. Larkins Vice President, Corporate Secretary and Deputy General Counsel 3
